EXHIBIT 99.2 Fuse Medical, LLC, Fuse Medical V, LP and Fuse Medical VI, LP Index to Combined Financial Statements Page Financial Statements Report of Independent Registered Public Accounting Firm F-2 Combined Balance Sheets as of August 31, 2013 and 2012 F-3 Combined Statements of Operations for the year ended August 31, 2013 and for the Period from July 18, 2012 (Inception) to August 31, 2012 F-4 Combined Statements of Changes in Owners' Equity for the year ended August 31, 2013 and for the Period from July 18, 2012 (Inception) to August 31, 2012 F-5 Combined Statements of Cash Flows for the year ended August 31, 2013 and for the Period from July 18, 2012 (Inception) to August 31, 2012 F-6 Notes to Combined Financial Statements F-7 F-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Members Fuse Medical, LLC, Fuse Medical V, LP and Fuse Medical VI, LP We have audited the accompanying combined balance sheets of Fuse Medical, LLC, Fuse Medical V, LP and Fuse Medical VI, LP (the "Company"), as of August 31, 2013 and 2012, and the related combined statements of operations, member equity and cash flows for the year ended August 31, 2013 and for the period from July 18, 2012 (inception) to August 31, 2012. These combined financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these combined financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the combined financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits include consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the combined financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the combined financial statements referred to above present fairly, in all material respects, the combined financial position of Fuse Medical, LLC, Fuse Medical V, LP and Fuse Medical VI, LP as of August 31, 2013 and 2012, and the results of their combined operations and cash flows for the year ended August 31, 2013 and for the period from July 18, 2012 (inception) to August 31, 2012, in conformity with accounting principles generally accepted in the United States of America. Weinberg and Company, P.A. Los Angeles, California December 12, 2013 F-2 FUSE MEDICAL, LLC, FUSE MEDICAL V, LP AND FUSE MEDICAL VI, LP COMBINED BALANCE SHEETS August 31, August 31, Assets Current assets: Cash and cash equivalents $ $ Accounts receivable Inventories Other receivable - Total current assets Property and equipment, net - Total assets $ $ Liabilities and Owners’ Equity Current liabilities: Accounts payable (includes $15,376 and $12,389 due to related parties, respectively) $ $ Line of credit - Total current liabilities Commitments and contingencies Owners' equity: Members' equity Total owners' equity Total liabilities and owners' equity $ $ The accompanying notes are an integral part of these combined financial statements. F-3 FUSE MEDICAL, LLC, FUSE MEDICAL V, LP AND FUSE MEDICAL VI, LP COMBINED STATEMENTS OF OPERATIONS For the Period from For the July 18, 2012 Year Ended (Inception) to August 31, August 31, Revenues: Product revenues $ $ Consulting revenues - Total revenues Cost of revenues Gross profit Operating expenses: General, adminstrative and other Total operating expenses Operating income Other income (expense): Interest expense ) - Total other income (expense) ) - Net income $ $ The accompanying notes are an integral part of these combined financial statements. F-4 FUSE MEDICAL, LLC, FUSE MEDICAL V, LP AND FUSE MEDICAL VI, LP COMBINED STATEMENTS OF CHANGES IN OWNERS’ EQUITY FOR THE YEAR ENDED AUGUST 31, 2 FROM JULY 18, 2012 (INCEPTION) TO AUGUST 31, 2012 Fuse Medical, LLC Fuse Medical V, LP Fuse Medical VI, LP Total Balance, July 18, 2012 (Inception) $
